DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
Claim 1 recites the limitation “disassociating the token with the second user”, which renders the claim unclear.  It is unclear how the token could be disassociated with a second user, as no association between the token and the second user has been recited as existing or created.  Accordingly, it is unclear what “disassociating” would comprise.
	For purposes of examination, the Examiner will interpret the limitation as disassociating a previously-created data association.

Regarding Claims 2-20
Claims 2-20 inherit the deficiencies of claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soghoian et al. (US 20090198617 A1, hereinafter Soghoian) in view of Varadharajan et al. (US 20100242096 A1, hereinafter Varadharajan).
Regarding Claim 1
Soghoian discloses a method for sharing a token at a third-party system associated with cardholder data to enable the sharing of access to the cardholder data between users, the method comprising: by a tokenization provider system comprising one or more hardware processors: 
receiving cardholder data (CHD) from a first user associated with a first entity (at least paragraph 137, 176)
generating a token corresponding to the CHD (at least abstract, paragraphs 43-48: token generated for user corresponding to account identifier, which can be credit card)
generating an authorization factor for the token and providing the first user with access to the authorization factor (at least paragraphs 43-48: PIN)
receiving a request from a second user to access the token, the second user associated with a second entity differing from the first entity, the request including an authorization factor input (at least paragraph 45: authorization identifier included in purchase request)
determining whether the second user is authorized to access the token by at least comparing the authorization factor input to the authorization factor to determine whether the second user is authorized to access the token (at least paragraph 45: authorization factor identifier user to give and approve access to concierge)
in response to determining that the second user is authorized to access the token, providing the second user with access to the token, wherein providing the second user with access to the token comprises performing a transaction using the CHD associated with the token on behalf of the second user without providing the second user with access to the CHD (at least paragraphs 43-48: confirmed concierge allowed to make purchase for user with token) 




in response to a triggering event, removing access to the token from the second user by disassociating the token with the second user

Varadharajan teaches that it is known to include removing access to a token from a user by disassociating the token with the second user in response to a triggering event (at least paragraphs 20-21: access to token removed by removing accounts of prohibited computers after company no longer paying) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Soghoian, with the removing access, as taught by Varadharajan, since such a modification would have minimized effort required for a vendor to refuse data operation requests (at least paragraph 20 of Varadharajan).

Regarding Claims 2-11-15, 17-19
Soghoian in view of Varadharajan discloses:
wherein the authorization factor comprises a set of words that is associated with the token, the set of words unique to the token (Soghoian: par. 27, 45: password, keyword, etc.) 
authenticating the second user prior to receiving the request from the second user to access the token (Soghoian: par. 43-48: token given to Concierge prior to purchase request)
wherein determining whether the second user is authorized to access the token further comprises determining whether the first user has authorized the second 
wherein the triggering event comprises at least one of: receiving a command; the token being accessed a particular number of times; or a time period associated with the token expiring (Varadharajan: par. 20-21: contractual period over)
disassociating the authorization factor from the token in response to the triggering event (Varadharajan: par. 20-21: authorization to token removed after contractual period over) 
wherein the tokenization provider system is associated with or managed by the first entity (Soghoian: par. 43-48)
wherein the first entity corresponds to a first merchant environment and the second entity corresponds to a second merchant environment (Soghoian: par. 43-48: token corresponds to user, concierge, bank, merchant)
 wherein, in response to determining that the second user is authorized to access the token, the method further comprises: receiving a transaction request associated with the second user, the transaction request associated with the transaction; and performing the transaction based on the transaction request (Soghoian: par. 43-48: concierge makes purchase on behalf of user using token)  
wherein the authorization factor comprises a number, an image, a sound, or a challenge (Soghoian: par. 45: PIN)
wherein the CHD corresponds to a customer of the first entity (Soghoian: par. 137, 176) 
providing the token to the first entity to be stored as a substitute for storage of the CHD at the first entity (Soghoian par. 43-48)
wherein providing the authorization factor to the first user comprises emailing the authorization factor to the first user or presenting the authorization factor to the first user via an Internet-based portal (Soghoian: par. 137: e-mail) 
wherein the token comprises random or pseudo-random data that is storable as a substitute for CHD (Soghoian: par. 159-160)
wherein a value of the token does not correlate to contents of the CHD (Soghoian: par. 159-160: random number n)
storing a relationship between the token and the CHD at a repository of the tokenization provider system (Soghoian: par. 52, 148)
wherein the token is one of a plurality of tokens associated with the CHD, and wherein at least one token from the plurality of tokens is associated with a different user than at least one other token from the plurality of tokens (Soghoian: par. 151:  mother can have multiple tokens associated with herself and her children)
wherein the request from the second user to access the token comprises an identity of the token and a set of transaction details associated with the transaction (Soghoian: par. 159-160)
wherein the request from the second user is received from a point-of-sale system of the second entity (Soghoian: par. 97: merchant’s store)
replacing the token with a second token in response to detecting an unauthorized attempt to access the token (Soghoian: par. 140)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 20060015463 A1) discloses performing automatically authorized programmatic transactions, including using payment tokens in lieu of credit card or bank account data.
Fuentes et al. (US 20120030047 A1) discloses payment tokenization apparatuses, methods, and systems.
	Golin (US 9652769 B1) discloses methods, apparatuses, and systems for securely storing and/or accessing payment information or other sensitive information based on tokens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625